MEMORANDUM **
Peter Anthony Cruz De Leoz, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his second motion to reopen removal proceedings in which Cruz De Leoz sought to apply for asylum, following the underlying denial of his application for cancellation of removal. *959We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), and we deny the petition.
The BIA did not abuse its discretion in denying Cruz De Leoz’s second motion to reopen as numerically barred, see 8 C.F.R. § 1003.2(c)(2), because Cruz De Leoz failed to present sufficient evidence of changed circumstances in the Philippines to qualify him for the regulatory exception to the numerical bar for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(h); He v. Gonzales, 501 F.3d 1128, 1132 (9th Cir.2007) (holding that a change in personal circumstances is not sufficient to establish changed circumstances for the purpose of 8 C.F.R. § 1003.2(c)(3)(h)).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.